Citation Nr: 9932837	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  94-37 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from July 1966 to 
April 1970.  The record shows that his decorations included 
the Vietnam Service Medal.  

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from a March 1994 decision of the RO.  

In April 1996 and October 1998, the Board remanded the case 
for further development.  



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran is not shown to have engaged in combat with 
the enemy in connection with his military service.  

3.  There is no credible evidence of record to verify that 
the veteran experienced his claimed stressors while on active 
duty.  

4.  The veteran failed to report for a VA examination 
scheduled in March 1999 for the purpose of determining 
whether he had a clear diagnosis of PTSD, due to a verified 
stressor related to his service or other verifiable event 
during his period of active duty.  



CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.304 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual History

A careful review of the service medical records shows that, 
in February 1966, the veteran's entrance examination reported 
that he was psychiatrically normal.  The veteran indicated 
that he had never had frequent or terrifying nightmares, 
depression or excessive worry.  In March 1968, the veteran 
was reported to be a photographer and to have a headache 
secondary to being in the darkroom most of the time.  On 
discharge examination in March 1970, there was no report of 
complaint, treatment or diagnosis of a psychiatric 
disability.  

The available service records show that, in January 1968, the 
staging point for Patrol Squadron Twenty-Six was the "Naval 
Station, Sangley Point, RPL [Philippines] with a detachment 
at the Royal Thai Naval Airfield in U-Tapao, Thailand."  
During this deployment the primary missions were reported to 
be those of shipping surveillance, ocean surveillance air 
patrols and acting as a radar barrier for carriers on 
"Yankee Station."  Secondary missions were reported to 
include anti-submarine protection and search and rescue.  In 
December 1968, it was noted that aircraft of the unit 
commenced deployment to Naval Station in Rota, Spain.  

The service records also show that, in February 1968, the 
squadron was reported to have suffered its first combat loss 
in an operational mishap in the combat zone off of 
Vietnam/Cambodia.  Twelve people were reported to have been 
killed, including Armando Chapa.  The investigation team that 
was deployed to the area was reported to have been unable to 
determine the circumstances of the accident due to the water 
depth, currents and bottom conditions.  

The service record also show that, in April 1968, the 
squadron was reported to have suffered its second loss of the 
deployment in the combat zone off of Vietnam/Cambodia.  
Twelve people were reported to have lost due to direct enemy 
fire.  

The veteran's service personnel records show that the veteran 
was reported to have received 8.9 hours of training and 
operations flight time from February 1968 to January 1969 
while attached to Patrol Squadron Twenty-Six.  The records 
also show that the veteran was reported to be assigned to the 
print and finish crew and to share responsibility for all 
black and white printing and finish work that was done in the 
lab with one other Petty Officer.  

In a December 1991 statement, Mildred H. LaFontaine, M.D., 
reported that the veteran had been experiencing muscle 
contraction headaches related to a rather severe anxiety 
disorder.  

In a February 1992 statement, Pierre O. Durand, M.D., 
reported that the veteran had presented with symptoms 
congruent with generalized anxiety disorder with a dysthymic 
reaction.  The veteran's symptoms were reported to be due to 
work-related stress and his stressors were reported to be 
further compounded with financial difficulties.  

In December 1992, VA medical records reported that the 
veteran had been licensed as an electrician for 23 years and 
had worked in this trade until November 1991.  He was 
reported to have been supported by Workers' Compensation due 
to a nervous condition from work-related stress.  The veteran 
indicated that he had a past history of alcohol and substance 
dependence, in full remission since 1988.  He reported that 
he had had a steady increase in insomnia, nightmares, panic 
attacks and migraine headaches over the previous two years.  
He indicated that he had had problems with his employer after 
he had protested the hiring of an employee.  The veteran 
reported that he had served one tour of duty in Vietnam in 
1967-68 and had been assigned to Naval aviation as a petty 
officer.  He indicated that he had flown surveillance and 
reconnaissance and had occasionally engaged in search and 
destroy missions.  He was reported to have scored 7 out of 14 
on the Legacies Combat Scale and 10 out of 28 on the Keane 
Combat Exposure Scale, both of which were considered to 
indicate moderate combat exposure.  

The veteran reported that, before Christmas in 1967, he was 
on a flight mission up the Mekong Delta as a forward observer 
when his plane received ground fire and damage to the plane's 
fuselage.  He reported experiencing absolute terror at the 
time.  The veteran also stated that, in January 1968, during 
a lay over at the Red Horse Compound in Utapo, Thailand, he 
had come under attack and had experienced sapper fire from 
all directions.  Reportedly, he and his friend felt helpless 
as they ran through rice paddies because they had nothing to 
defend themselves with other than survival knives.  Another 
incident that the veteran described was that, after an air 
crash in which 24 people were killed, the veteran had to go 
to recover bodies and personal possessions.  The veteran also 
reported that a close friend had offered to take his mission 
when the veteran was drunk and the friend never came back.  
He indicated that all 12 people were killed and that he had 
to photograph the bodies and recover personal possessions.  

The veteran reported in connection with the VA examination 
that he had experienced unpleasant recollections and dreams 
concerning the events noted hereinabove.  The veteran was 
diagnosed with chronic PTSD, secondary to service in Vietnam, 
with a recent exacerbation brought about by his employment 
experience.  He was also reported to have major depression, 
panic disorder, generalized anxiety disorder, alcohol and 
cannabis dependence and stimulant abuse, all in full 
remission.  

During a hearing at the RO in August 1994, the veteran 
reported that his duties in Vietnam had revolved around 
aerial reconnaissance in troop and ship movements in regard 
to his in-flight status.  He reported that, in between flight 
status, he was responsible for the processing and printing of 
all of the photographic and intelligence material that had 
been received from the field.  He reported that his job had 
included the supervision of the development of the film lab, 
printing of all the film captioning and the numbering and 
documentation of all data to be shipped to intelligence.  The 
veteran reported that the pictures had included those of dead 
bodies and that a friend of his, named Steve Amodeo, had been 
killed after taking the veteran's place on an assignment.  
The veteran reported that he had photographed the remains of 
two aircraft and 24 men who had been killed in service.  He 
reported that he had to identify the bodies, collect their 
personal effects and send them for processing.  He reported 
that his patrol plane had also received fire, especially 
along the Mekong Delta.  

In a February 1995 deposition by the veteran before an 
assistant attorney general of the state of New Hampshire, the 
veteran reported that he had spent time in three different 
deployment detachment areas in service, including one in 
Camranh Bay, one in Da Nang and another in Sangli Point in 
the Philippines.  He reported that he had also had occasional 
flights to U-Tapao, Thailand.  The veteran testified that he 
had regularly flown and landed in a combat zone and had been 
under fire.  He reported that he had suffered from a 
superficial bullet wound in the chest, but that he had not 
received a Purple Heart or other decoration for that.  He 
added that, on two occasions, he had seen people die in 
Vietnam; one was when 12 of his friends were shot down and 
the other was when there was a sniper attack on the base at 
night and people were killed.  He indicated that he had been 
assigned to a variety of overseas posts with the Navy in his 
position as a photographer's flight crew member.  

In June 1996, private medical records from Franklin Regional 
Hospital diagnosed the veteran, in part, with PTSD.

In a June 1996 statement, the veteran indicated that the 
friend of his who had been killed in service was named 
Armando Chapa.  The veteran indicated that he had previously 
remembered the friend's name as "Steve" and that it sounded 
like "Amodeo."  

In July 1997, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) reported that the histories of Patrol 
Squadron Twenty-Six (VP-26) confirmed that members assigned 
to the unit had been involved in combat activity in Vietnam 
during the veteran's tour of duty.  In 1967, members of VP-26 
were reported to have conducted shipping and ocean 
surveillance; served as a radar barrier to protect carriers 
on Yankee Station; provided anti-submarine protection in the 
Gulf of Tonkin and assisted with search and rescue missions.  
It was reported that, during 1967, VP-26 submitted 29 
aircraft incident reports, although the history did not list 
specific information about them.  The 1968 history was 
reported to contain information about aircraft accidents that 
occurred during that year.  The USASCRUR reported that it was 
unable to verify that the veteran had come under attack 
during a layover in Utapo, Thailand during 1968.  

On a VA PTSD examination in September 1997, the veteran was 
reported to have been in photography while in service and to 
have taken pictures from airplanes to determine enemy 
locations.  He was reported to have been in and out of the 
war zone in Da Nang and Camranh Bay and to have always been 
in a plane.  He was reported to have never been on land for 
combat, although he encountered a hostile person who tried to 
kill him with a knife while walking through rice paddies.  
The veteran indicated that he had been hit by bullets in his 
chest, which left him with a crater in his chest.  He was 
also reported to have been assigned to identify dead members 
of his squadron.  In May 1968, he was reported to have flown 
to the U.S and to have been put back on flight status.  After 
service, he was reported to have had distressing 
recollections of his experiences in service.  The veteran was 
diagnosed with chronic PTSD, with some active symptoms.  
Stressors were reported to include his Vietnam experiences in 
addition to his concern about his general health, as he had 
had a quadruple bypass.  

On VA examination in November 1997, the examiner from the 
September 1997 VA examination reported that the diagnosis of 
PTSD from that examination had been based on specific 
stressors.  The first stressor noted was that, sometime in 
1968, after being left behind by a truck that was supposed to 
have taken him and his comrades to the airbase, the veteran 
had had to wade through rice paddies in an effort to catch up 
with his plane.  The veteran indicated that he had 
encountered a member of the Viet Cong who had tried to kill 
him and that he had had to fight for his life.  He reported 
that he had had nightmares and intrusive thoughts about this 
incident.  Another stressor that was noted by the examiner 
was that, after an aircrash, wherein 24 members of the 
veteran's squadron had been killed, the veteran had been 
assigned to identify the bodies.  Some of them were reported 
to have been dismembered.  The veteran also indicated that he 
had collected the members' personal effects and had found 
this to have been a gruesome and disturbing duty that still 
bothered him.  

In November 1997, the veteran was given a Minnesota 
Multiphasic Personality Inventory (MMPI).  A VA examiner 
reported that, as part of his giving the veteran the MMPI, 
serious credibility problems had been revealed.  The MMPI was 
reported to have been invalid as the veteran had produced an 
extremely exaggerated profile and had endorsed a broad range 
of unrelated symptoms that did not reflect a clear and 
consistent pattern of his psychopathology.  The veteran was 
reported not to have responded to MMPI questions in a 
consistent, selective and problem-related manner and a 
personality disorder was suggested.  

On a VA PTSD examination in April 1998, the veteran indicated 
that he could not be a photographer any more because of the 
problems he had had while in Vietnam.  He was reported to 
have retrained as an electrician.  The veteran reported that 
a stressor that he encountered while in service in Vietnam 
was when a friend of his took his place on a mission and was 
shot down.  He reported that he had been assigned to recover 
all of the personal effects and bodies and to have escorted 
the remains back to the base camp.  The veteran's behavior 
was reported to be appropriate and relaxed.  His mood was 
reported to have varied and his affect was variable.  He was 
reported to have had the proclivity to exaggerate and the 
examiner indicated that the veteran had been tearful at 
times, although the veteran's tears were reported to come and 
go in what appeared to be a rather superficial way.  The 
veteran was reported to talk in a very elusive way and to 
contradict himself repeatedly.  He was reported to report all 
of the correct symptomatology for PTSD, but the examiner 
questioned the validity of the reports given by the veteran.  

The veteran was diagnosed with moderate recurrent major 
depressive disorder; alcohol dependence; cannabis abuse; and 
personality disorder, not otherwise specified, with 
borderline histrionic antisocial features.  The veteran was 
reported to meet the criteria of a character disorder, which 
was noted to be the diagnosed personality disorder.  He was 
reported to have the features of a borderline personality, 
which included impulsiveness in at least two areas that were 
potentially self damaging.  The examiner indicated that there 
was a suggestion in the veteran's claims folder that he was 
deceitful.  The examiner reported that the veteran's 
symptomatology constituted the diagnosis of a personality 
disorder, not otherwise specified, and that he agreed with 
the findings in regard to the November 1997 MMPI.  

In October 1998, the Board remanded the case to the RO for 
further development.  After contacting the veteran, the RO 
reported that the veteran had failed to respond to the 
request for additional information.  The veteran was also 
noted to have failed to report for a VA psychiatric 
examination scheduled in accordance with the Board Remand.  


II.  Analysis

Initially, the Board finds that the veteran's claim of 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  
That is, we find that he has presented a claim which is not 
inherently implausible.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which might pertain to the PTSD 
issue on appeal.  No further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  

However, the establishment of a plausible claim does not 
dispose of the issue in this case.  The Board now must review 
the claim on its merits and account for the evidence which it 
finds to be persuasive and unpersuasive and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999).  

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).  

Under 38 C.F.R. § 4.125 (1999), if the diagnosis of a mental 
disorder does not conform to DSM-IV or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a) (1999).  If the diagnosis of 
a mental disorder is changed, the rating agency shall 
determine whether the new diagnosis represents progression of 
the prior diagnosis, correction of an error in the prior 
diagnosis, or development of a new and separate condition.  
If it is not clear from the available records what the change 
of diagnosis represents, the rating agency shall return the 
report to the examiner for a determination.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) discussed the 
three requisite elements for eligibility for service 
connection for PTSD:  (1) A current, clear medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  

In December 1992, VA medical records related several 
incidents that were reported by the veteran to have been 
traumatic in nature.  The first stressor incident reported 
was that, before Christmas in 1967, he was on a flight 
mission along the Mekong Delta as a forward observer.  He 
indicated that his plane had received ground fire and that 
the plane's fuselage had been ripped open.  The second 
stressor incident reported was that, in January 1968, he was 
on a lay over in U-Tapao, Thailand, and had come under attack 
and received sapper fire.  The third stressor noted was that, 
after an air crash in which 24 people were killed, the 
veteran had to go to recover bodies and personal possessions.  
The fourth stressor reported was that a close friend of his 
had offered to take his mission when the veteran had been 
drunk and the friend never came back.  The veteran reported 
that all 12 people on the mission were killed and that he had 
to photograph the bodies and recover personal possessions.  
Based on these stressor events, the veteran was diagnosed 
with chronic PTSD, secondary to service in Vietnam, with a 
recent exacerbation brought about by his employment 
experience on VA examination in December 1992.

During a hearing at the RO in August 1994, the veteran 
reported that, while in service, he had taken the pictures of 
dead bodies and that a friend of his, named Steve Amodeo, had 
been killed after taking the veteran's place on an 
assignment.  

In his February 1995 deposition, the veteran testified that 
he had regularly flown and landed in a combat zone and had 
come under fire.  He reported that he had suffered from a 
superficial bullet wound in the chest during a sniper attack 
on a base at night, but that he had not received a Purple 
Heart or any other kind of battle decoration.  

On VA examination in September 1997, the veteran was 
diagnosed with chronic PTSD, with some active symptoms.  In 
November 1997, the examiner reported that the he had relied 
upon specific stressors in the diagnosis of PTSD.  The first 
stressor reported was that, in 1968, the veteran had had to 
wade through rice paddies in an effort to catch up with a 
plane that he was going to take and that he had had to fight 
off a member of the Viet Cong who had tried to kill him.  The 
second stressor reported was that, after an aircrash wherein 
24 members of the veteran's squadron had been killed, he was 
assigned to identify the bodies and to collect their personal 
effects.  

The Board notes that, while the record shows that PTSD has 
been diagnosed on VA examinations as well as on private 
medical records, the question of whether a specific event 
reported by the veteran as a stressor is valid is a question 
of fact for the Board to decide, involving as it does factors 
which are historical.  Although some health professionals 
apparently have accepted the veteran's own accounts of some 
experiences during service, VA is not required to do the 
same, charged as it is with the duty to assess the 
credibility and weight to be given to the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

The veteran claims that, before Christmas in 1967, the plane 
in which he was in had received ground fire and the plane's 
fuselage had been ripped open.  However, the service records 
only serve to confirm that the veteran had received 8.9 hours 
of training and operations flight time from February 1968 to 
January 1969.  There is no record indicating that the veteran 
had received flight time in 1967.  Consequently, his 
assertion that he was fired upon while in flight in 1967 
cannot be unsubstantiated to the Board's satisfaction.  

The veteran also claimed that he and a friend had come under 
sapper fire while in Thailand and that they had had to run 
through rice paddies, that he had had to fight off a Viet 
Cong and that he had suffered from a superficial bullet wound 
in the chest during ground attacks.  It is pertinent to note 
in this regard that he had not received a Purple Heart or any 
other kind of battle decoration.  The Board notes that, in 
July 1997, the USASCRUR reported that it had been unable to 
verify that the veteran had come under attack in Thailand in 
1968.  Accordingly, the Board finds that veteran's assertions 
regarding ground combat of any form are not supported by 
credible evidence.

In addition, the veteran claims that he had to recover the 
bodies and personal possessions of 24 people who had been 
killed in an air crash.  He also claims that a close friend, 
whom the veteran at one time had identified as Steve Amodeo 
and later as Armando Chapa, had taken his place on a mission 
and had been killed.  The veteran reported that all 12 people 
on that mission had been killed and that he had had to 
photograph the bodies and recover their personal possessions.  

In July 1997, the USASCRUR acknowledged that the 1968 history 
of Patrol Squadron Twenty-Six had revealed that the unit had 
suffered aircraft accidents during that year.  The service 
records do in fact show that, in February 1968, the squadron 
had suffered its first combat loss in the combat zone off of 
Vietnam Cambodia when twelve people were reported to have 
been killed, including Armando Chapa.  However, the records 
establish that the investigation team that had been deployed 
to the February 1968 accident had been unable to determine 
the circumstances of the accident due to the water depth, 
currents and bottom conditions.  That is, it is unlikely that 
there had been the opportunity to photograph the bodies or 
debris from this accident.  Thus, the veteran's assertions 
concerning this stressor are not credible.  

In addition, as the veteran contended that he had 
photographed 24 bodies from the accidents, his contentions in 
regard to the April 1968 accident are also not credible, as 
there were only 12 casualties from that accident.  

While members of the veteran's unit were reported to have 
served in combat activity, the Board itself is unable to 
conclude that the veteran participated in combat as described 
in the Republic of Vietnam or adjacent areas of Thailand.  He 
was noted to have been assigned to the print and finish crew 
and to have been responsible for all black and white printing 
and finish work in a photographic laboratory.  In light of 
his claimed in-service stressors, which are not supported by 
credible evidence that they actually occurred, the Board 
finds that the veteran's stressor assertions are not 
credible.  Thus, the veteran's lay testimony alone may not 
establish the occurrence of the claimed in-service stressors.  
See 38 C.F.R. § 3.304(f) (1999).  

Consequently, as there is no credible evidence demonstrating 
that the veteran's claimed in-service stressors occurred, the 
veteran is not entitled to service connection for PTSD 
pursuant to 38 C.F.R. § 3.304(f) (1999).  

The Board also notes that there is no clear medical diagnosis 
of PTSD pursuant to Cohen, 10 Vet. App. 128 (1997).  It is 
clear that the diagnoses of PTSD on VAMC records, private 
medical records and VA examination were based on the history 
provided by the veteran during the course of the examination.  
Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, cannot constitute competent medical evidence.  
Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  A bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  Id.  

In fact, on the most recent VA examination in April 1998, the 
examiner reported that, while the veteran had reported all of 
the correct symptomatology for PTSD, he questioned the 
validity of the reports given by the veteran.  The examiner 
indicated that he agreed with a November 1997 MMPI, which had 
determined that serious credibility problems had been 
revealed.  The veteran was reported to have produced an 
extremely exaggerated profile and to have endorsed a broad 
range of unrelated symptoms that did not reflect a clear and 
consistent pattern of psychopathology.  The veteran was not 
diagnosed with PTSD, but with moderate recurrent major 
depressive disorder; alcohol dependence; cannabis abuse; and 
personality disorder, not otherwise specified, with 
borderline histrionic antisocial features.  

Thus, based on the evidence of record, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for PTSD.  The medical evidence, 
when considered in its entirety, does not serve to establish 
that he currently has PTSD due to disease or injury incurred 
in or aggravated by service.  See 38 C.F.R. § 3.303, 3.304(f) 
(1998).  There has also been no demonstration of continuity 
of symptomatology, as the service medical records were 
negative for a psychiatric disability and PTSD was not 
demonstrated on the most recent medical evidence of record.  
See 38 C.F.R. § 3.303(b) (1998).  In fact, as noted 
hereinabove, there can be no clear medical diagnosis of PTSD 
in light of the unsubstantiated stressors.  The veteran, as a 
lay person, is not qualified to proffer an opinion as to 
questions of medical diagnosis as presented in this case.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board notes that, following its remand in October 1998, 
the veteran was scheduled for an additional VA examination 
and was asked to provide any additional information 
supporting his claim.  However, the veteran was reported to 
have failed to report for his scheduled examination and to 
respond to the request for additional information.  The 
veteran, himself, has a duty to assist in the development of 
information pertinent to his claim.  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Id.  

Because the examination noted hereinabove was scheduled in 
conjunction with the veteran's original claim of service 
connection for PTSD, this claim must be reviewed based on the 
evidence that is of record.  See 38 C.F.R. § 3.655 (1999).  

The Board has also considered the doctrine of giving the 
benefit of the doubt to the veteran under 38 U.S.C.A. § 5107 
(West 1991 & Supp. 1999) and 38 C.F.R. § 3.102 (1999) but 
does not find the evidence to be of such approximate balance 
as to warrant its application.  Accordingly, the Board 
concludes that the claim of service connection for PTSD must 
be denied.  



ORDER

Service connection for claimed PTSD is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

